      Case 2:19-cr-00219-EEF-JCW Document 107 Filed 01/24/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                         *    CRIMINAL NO. 19-219

                      v.                          *    SECTION: “L”

 DAMIAN K. LABEAUD                                *
   a/k/a Damian Kevin Lebeaud
   a/k/a Damien K. Lebeaud                        *
 LUCINDA THOMAS
 MARY WADE                                        *
 JUDY WILLIAMS
   a/k/a Judy Lagarde                             *
 DASHONTAE YOUNG
 GENETTA ISRAEL                                   *
 MARIO SOLOMON
   a/k/a Mario Salomon                            *
 LARRY WILLIAMS
                                                  *

                                        *         *        *

            MOTION BY THE UNITED STATES FOR A PROTECTIVE ORDER

       Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United States of

America requests that the Court enter a Protective Order limiting the disclosure of discovery

materials to be produced in this case. A proposed Protective Order is attached to this pleading as

Ex. 1. In support of this Motion, the United States states the following:

       1.      The Defendants, Damian K. Labeaud, Lucinda Thomas, Mary Wade, Judy

Williams, Dashontae Young, Genetta Isreal, Mario Solomon, and Larry Williams (“Defendants”)

have been charged by Indictment with conspiracy to commit wire fraud in violation of 18 U.S.C.

§ 371 and substantive violations of wire fraud in violation of 18 U.S.C. §§ 1343 and 2.

       2.      Discovery in this matter includes documents and materials containing personal,

confidential, identifying information of individuals, including medical treatment information and


                                                 1
      Case 2:19-cr-00219-EEF-JCW Document 107 Filed 01/24/20 Page 2 of 4



individual identifying information of health insurance beneficiaries, all of which is described as

“covered information.”

       3.      To comply with its discovery obligations, the United States provided covered

information to counsel for the Defendants.

       4.      The United States seeks to protect such covered information from misuse, and

proposes the accompanying Protective Order to limit and otherwise govern the disclosure and use

of covered information.

       5.      Accordingly, in order to protect the confidentiality of this information and to satisfy

its obligations under Fed. R. Crim. P. 16, the government asks the Court to enter the following

Protective Order.

       6.      Pursuant to the Protective Order, any covered information that is disclosed to the

Defendants in this proceeding shall be held in strictest confidence by defense counsel, and access

to this material shall be restricted. Access to this information shall be permitted to defense counsel

staff only to the extent necessary to prepare their client’s defense. Such information may be further

disclosed by defense counsel to their clients and to any expert witnesses hired by the defense who

must review and agree to be bound by the terms of the Protective Order. Persons to whom any

such information is disclosed on behalf of the defendant shall not further disclose or disseminate

this information without further Order of the Court. Documents and information that do not

contain covered information are not subject to these restrictions.




                                                  2
     Case 2:19-cr-00219-EEF-JCW Document 107 Filed 01/24/20 Page 3 of 4



       WHEREFORE, the United States respectfully requests that this Court enter the attached

proposed Protective Order.


Dated: January 24, 2020                   Respectfully submitted,


                                          PETER G. STRASSER
                                          UNITED STATES ATTORNEY


                                    By: /s/ Jared Hasten
                                         JARED L. HASTEN
                                         Trial Attorney
                                         United States Department of Justice
                                         650 Poydras Street
                                         New Orleans, Louisiana 70130
                                         Office: 504-680-3103
                                         jared.hasten@usdoj.gov




                                             3
     Case 2:19-cr-00219-EEF-JCW Document 107 Filed 01/24/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I, Jared L. Hasten, hereby certify that on January 24, 2020, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF.

                                                  /s/ Jared Hasten
                                                  Jared Hasten
                                                  TRIAL ATTORNEY




                                              4
